DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 2, 6, 8, 12, 14, 18, 20, 24 have been cancelled.
Claims 1, 3, 7, 9, 15, 15, 19, 21 have been amended.

Response to Arguments
Applicant’s arguments, see pages 7 – 14 filed 02/22/2021, with respect to Claims 1 – 24 have been fully considered and are persuasive.  The rejection of Claims 1 – 24 under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 4, 5, 7, 9, 10, 11, 13, 15, 16, 17, 19, 21, 22, 23 renumbered Claims 1 – 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	The reasons for allowance of the claims is clear from the written record of prosecution; wherein attention is specifically drawn to the amendment (of Independent  Claims 1, 7, 13, 19) and Remarks/arguments filed by the applicant on 02/22/2021. See pages 7 to 14, of the Remarks/amendment.


 	“allocating the one or more mapped ports to a set of resource elements (REs) within the corresponding configuration of the group of four CSI-RS configurations, wherein the one or more mapped ports are allocated to the set of REs within the corresponding configuration based on a spreading sequence for spreading across the group of four CSI-RS configurations” as disclosed in Claim 1.

 	“means for allocating the one or more mapped ports to a set of resource elements (REs) within the corresponding configuration of the group of four CSI-RS configurations, wherein the one or more mapped ports are allocated to the set of REs within the corresponding configuration based on a spreading sequence for spreading across the group of four CSI-RS configurations” as disclosed in Claim 7.

 	“allocate the one or more mapped ports to a set of resource elements (REs) within the corresponding configuration of the group of four CSI-RS configurations, wherein the one or more mapped ports are allocated to the set of REs within the corresponding configuration based on a spreading sequence for spreading across the group of four CSI-RS configurations” as disclosed in Claim 13.

 	“to allocate the one or more mapped ports to a set of resource elements (REs) within the corresponding configuration of the group of four CSI-RS configurations, wherein the one or more mapped ports are allocated to the set of REs within the corresponding configuration based on a spreading sequence for spreading across the group of four CSI-RS configurations” as disclosed in Claim 19.

Additionally, all of the further limitations in Claims 3, 4, 5, 9, 10, 11, 15, 16, 17, 21, 22, 23 are allowable, since the Claims are dependent upon Independent Claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Chung-Cheung Lee whose telephone number is (571)272-3131.  The examiner can normally be reached on 8:30am--6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW LAI can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW C LEE/Examiner, Art Unit 2411                                                                                                                                                                                                        <2Q21::03_07_21>
/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411